WHEELER, District Judge.
The tariff act of 1894 provided for a duty on—
“243. Champagne, and all other sparkling wines in bottles, containing each not more than one quart, and more than one pint, eight dollars per dozen,” etc.
*157And on—
“88. Green and colored molded or pressed and flint or lime glass bottles, holding more than one pint, and demijohns and carboys, coyered or uncovered, whether tilled or unfilled, and whether their contents be dutiable or free, and other molded or pressed green and colored and flint or lime bottle glassware not specially provided for in this act, three-fourths of one cent per pound,” etc.
The plaintiff imported champagne in bottles, which is stipulated to have been correctly assessed under paragraph 248. and that the bottles have been correctly assessed under paragraph 88, unless they were free, as protested’. The tariff' act of 1870 provided a duty of three cents for each bottle in which wines, brandy, and other spirituous liquors were imported. De Bary v. Arthur, 93 U. S. 420. That provision was continued in the tariff act of 1888, and dropped from the tariff act of 1890 without any new provision in its place. Laying a duty on champagne in bottles by the dozen would seem to preclude the application of any general duty on the champagne bottles, and the dropping of that specific provision for a duty on bottles seems to imply that thereafter no duty on champagne bottles was to be assessed. Decision of general appraisers reversed.